Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rule 1.126 - Claim Renumbering
Applicant’s amendment sets forth two claim 35’s.  Accordingly, the claims that follow the 1st claim 35 have been renumbered claims 36-39 respectively. Future amendments must acknowledge and reflect the new claim numbering

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2021 has been entered.

 Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 27 and 35 recite the limitations "polyether polyols and polyester polyol(s)" in the 2nd and 5th line, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 refers to these polyols but they are not previously identified by the claim as being components of the claims.  Claim 35 sets forth “at least one polyether polyol” and “at least one polyester polyol”. However, it is not evident, nor is it seen, that this component is being referred back upon by the reference to “polyether polyols and polyester polyol”.  Accordingly, claims are confusing as to intent because it can not be determined what aspect of the claims are being defined and/or further defined by these recitations of the claims.

Claim 32 is confusing as to intent because it is referring to a claim that has been cancelled.  Accordingly, its intended metes and bounds can not be definitively determined.

Newly renumbered claim 36 {previously, the 2nd claim 35} is confusing as to intent because it depends from itself.  Accordingly, its intended metes and bounds can not be definitively determined.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 29 and 38  {previously 37 before renumbering under 37CFR1.126} are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims set forth ranges of apparent pH values that extend beyond those of the claim(s) from which they depend.  Accordingly, they fail to further limit the subject matter of the claim upon which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al.(2009/0099272) in view or Chen et al.(2013/0041048).
Williams et al. discloses the formation and preparation of polyol premixes that may comprise (i.) mixtures of polyols that may include aromatic polyester polyol and alkylene oxide based polyether polyols, (ii.) blowing agents that may be or include 1-chloro-3,3,3-trifluoropropene (HFCO-1233zd), (iii.) catalysts and (iv.) surfactants as claimed, and polyurethane foams and methods for making 
Williams et al. differs from the claims in that HCFO-1233zd is not specifically required.  However, it is disclosed as a highlighted and useable blowing agent in their preparations for purposes of achieving products of fine, uniform cell structure with no cell collapse (paragraphs [0003], [0010], [0014]). Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized the disclosed HCFO-1233zd of Williams et al., including as set forth by claims 25 & 26, in the preparations of Williams et al. for the purpose of achieving good foamed products with fine, uniform cell structure and no cell collapse in order to arrive at the products and processes of applicants’ claim with the expectation of success in the absence of a showing of new or unexpected results.
Williams et al. differs from the claims in that polyol premixes as claimed are not particularly required.  However, Williams et al. does disclose that an array of glycol derived alkylene oxide based polyols, aromatic polyester polyols, and combinations thereof may be utilized in forming its foamed products (paragraphs [0017]-[0019]).  Further, Chen et al. particularly indicates that selections of polyols including Voranol 490, Stepanpol PS-2352 and various others that are admitted by applicants to have pH values as defined by the claims, as well as CARPOL polyols (having known pH’s of 7), are exemplary polyols for the purpose of forming good polyurethane foam products (paragraph [0014] and examples).  Accordingly, it is held that it would have been obvious for one having ordinary skill in the art to have utilized any of or combinations of the exemplary polyols provided for by Chen et al. in preparing the compositions and performing the methods of Williams et al. for the purpose of achieving good reactive effects in forming the polyurethane foams of Williams et al. in order to arrive at the products and processes of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.
Titanium Metals v Banner 227 USPQ  773. (see also MPEP 2144.05 I).  Further, where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402, and, similarly, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized any amount and/or combination of blended amounts of the respective polyols provided for through the combination of Williams et al. and Chen et al. for the purpose of providing their result effective isocyanate reactive effects in forming the preparations of Williams et al. in order to arrive at the products and processes of applicants’ claim with the expectation of success in the absence of a showing of new or unexpected results.  
Additionally, regarding blends of the instant concern, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 
Further, adjustment to the pH, arising from addition of materials to the mixtures formed in the preparations provided for by the combination of Williams et al. and Chen et al., including water and other additives and assistants, that have impact on pH, is an expected effect associated with the addition of such materials to the polyol premixes of the combination.      
Regarding the ranges of gel time increase (see claim 1) and gel time and/or tack free time increase (see claim 22) values to the degree that they can be ascertained (see rejection under 35USC112(b) above}, it is seen that good premix formulations are provided for through the teachings and fair suggestions of the above combined prior art and the storing of polyol premixes, including for periods as laid out by the claims, in expectation of and/or awaiting need for the formation of useful end-products is a commonly practiced operation and readily envisioned processing operation in the art. Accordingly, there is an expectation that good behavior on storage, including 6 months of storage, would arise from the realization of good premixes that offer good and expected good reactive effects.  Accordingly, distinction in the patentable sense is not seen based on these recited ranges of values of the claims.  
Williams et al. differs from claim 34 in that adjustment through addition of carboxylic acid is not specifically required.  However, Chen et al. discloses these materials as potential stabilizer/inhibitors (paragraph [0021]). Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized the disclosed acids of Chen et al. in the preparations provided for by the combination of Williams et al. and Chen et al. for the purpose of imparting their stabilizing/inhibiting effects in order to arrive at the processes of applicants’ claim with the expectation of success in the absence of a showing of new or unexpected results.  Further, the effect of adjustment is an expected effect associated with such an addition.



	Applicants’ latest arguments have been considered.  However, rejection is maintained.

All of the following previous remarks are maintained to be still applicable:
	The following remarks from the Examiner’s Answer dated 6/12/19 are seen to be still applicable:
Since the claims do not recite any patentably distinguishing features regarding shelf stability of the premixes of the instant concern, it appears appellants’ arguments concerning shelf stability are more directed towards bolstering their assertions regarding their showings of record.  However, these assertions are not substantiated with a fact based showing of new or unexpected results that is more significant than the expected evidence of record and shown to be commensurate in scope with the scope of the claims as they currently stand defined.  
Though the prior art was not particularly concerned with the pH’s of its polyol selections and may solve stability issues differently, it is held and maintained that the combined prior art offers sufficient guidance to arrive at the products and processes defined by appellants’ claims.  Relevant to this position, it is held that teachings may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by appellant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods.,Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).[see also MPEP 2144 IV.]. “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) [see also MPEP 2145 II.]. 
The validity of the instant position of obviousness is not predicated upon the Office’s ability to show that Williams et al., taken alone or in combination with the cited Chen et al. reference, identified that there is a correlation between apparent pH and shelf stability.
Appellants’ have not related their recitations of the claims to distinguishable limitations over the teachings and fair suggestions of the above cited prior art, as selection of polyols falling within the range of polyols encompassed by the limits of appellants’ claims is sufficiently provided for through the combination of the cited prior art documents.  Further, appellants have not established showings of new or unexpected results attributable to the invention of the claims that are commensurate in scope with the scope of the claims as they currently stand.
Though the declaration evidence pointed to in appellant’s brief is noted, particularly for its evidence that previously cited Chen et al.(US 2012/0202904), as well as the instantly cited Chen et al. reference, discloses polyols having apparent pH values that extend beyond the limits of the instant claims, this observation does not negate that Chen et al. discloses particular selections falling within the limits of appellant’s claims, and its combination with the primarily cited Williams et al. reference is sufficient in its establishment of a position of obviousness in the instant case.
 


Result Must Compare to Closest Prior Art:
Where a definite comparative standard may be used, the comparison must relate to the prior art embodiment relied upon and not other prior art – Blanchard v. Ooms, 68 USPQ 314 – and must be with a disclosure identical (not similar) with that of said embodiment: In re Tatincloux, 108 USPQ 125.

Results Must be Unexpected:
Unexpected properties must be more significant than expected properties to rebut a prima facie case of obviousness. In re Nolan 193 USPQ 641 CCPA 1977. 
Obviousness does not require absolute predictability. In re Miegel 159 USPQ 716. 
Since unexpected results are by definition unpredictable, evidence presented in comparative showings must be clear and convincing. In re Lohr 137 USPQ 548.
In determining patentability, the weight of the actual evidence of unobviousness presented must be balanced against the weight of obviousness of record. In re Chupp, 2 USPQ 2d 1437; In re Murch 175 USPQ 89; In re Beattie, 24 USPQ 2d 1040.

Claims Must be Commensurate With Showings:
Evidence of superiority must pertain to the full extent of the subject matter being claimed. In re Ackerman, 170 USPQ 340; In re Chupp, 2 USPQ 2d 1437; In re Murch 175 USPQ 89; Ex Parte A, 17 USPQ 2d 1719; accordingly, it has been held that to overcome a reasonable case of prima facie obviousness a given claim must be commensurate in scope with any showing of unexpected results. In re Greenfield, 197 USPQ 227. Further, a limited showing of criticality is insufficient to support a broadly claimed range. In re Lemin, 161 USPQ 288. See also In re Kulling, 14 USPQ 2d 1056.

Appellants’ have not persuasively demonstrated unexpected results for the combinations of their claims.  Appellants have not demonstrated their results to be clearly and convincingly unexpected, and, to the degree that they have, appellants’ showings are not commensurate in scope with the encompassing limits of the claims. Appellants’ have not demonstrated their showings to be commensurate in scope with the scope of combinations now claimed.
Moreover, in at least part, due to this limited representation of the scope of the claims as well as the point accomplishments made, successfully developed formulations and consequently developed final products pointed to by the prior art, it is held that appellants have not even made it clear and evident on the record that their evidence of new or unexpected results of record is more significant than the evidence of expected results of record.  This challenge to the current evidence of new or unexpected results of record is further increased due to the fact that William et al. finds its own solution to the compatibility and stability issues of record and the premixes arising from the combination of Williams et al. and Chen et al. might fairly be expected to be stable.            

Though the prior art, taken alone or in combination, may not discover the alleged correlation between apparent pH and polyol premix stability that is asserted to be evident by appellants and do not even take pH into account when making their selections, the combination is sufficient in its guidance towards selections and combinations of polyols having apparent pH values as defined by the claims in premix formulations as defined by the claims.  Additionally, from this fair guidance, in that apparent pH is a characteristic associated with the make-up of the polyols themselves, it is held and maintained that the apparent pH value requirements laid out by appellant’s claims would have necessarily followed from the selection of the polyols provided for through the combinations of the cited prior art set forth in the 

The following statements from the Patent Board Decision dated 8/3/2020 are maintained to be still applicable:
We do not find Appellant’s arguments persuasive for the reasons presented by the Examiner on pages 7-11 of the Answer. Therein, the Examiner correctly points out that one skilled in the art need not see the identical problem addressed in the prior art reference to be motivated to apply its teachings. Ans. 7. Also, as correctly pointed out by the Examiner, “the fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (BPAI 1985), affdmem., 795 F.2d 1017 (Fed. Cir. 1986); cf. In re Cruciferous Sprout Litis.., 301 F.3d 1343, 1349 (Fed. Cir. 2002) (“Inherency is not necessarily coterminous with the knowledge of those of ordinary skill in the art. Artisans of ordinary skill may not recognize the inherent characteristics or functioning of the prior art.”) (citations omitted). With regard to the declaration evidence, we also agree with the Examiner that it is unpersuasive for the reasons provided by the Examiner on pages 8-9 of the Answer. Appellant does not adequately present an analysis of the data sufficient to establish unexpected results. Manifestly, it is not within the province of the Board to independently review Appellant’s data and ferret out possible evidence of unexpected results. On the contrary, the burden of establishing unexpected results rests squarely upon the party asserting them. In re Klosak, 455 F.2d 1077, 1088 (CCPA 1972).
Appellant’s reply in the Reply Brief does not adequately address these points made by the Examiner (discussed above).
	
On consideration of applicants’ further statement of arguments in the latest remarks on reply, it is held and maintained and reiterated that provided for premixes with demonstrated and expected good effects would be expected to behave well on storage as well.  Based on the limits of the claims to the degree that their limits can be understood {see rejection under 35USC112(b) above} and the balance of the current preponderant evidence of record, it is held and maintained that patentable distinction has not been made evident in a manner sufficient to counterbalance and overcome the current evidence of obviousness of record.       
It is held and maintained that the validity of the instant position of obviousness is not predicated upon the Office’s ability to show that Williams et al., taken alone or in combination with the cited Chen et al. reference, identified that there is a correlation between apparent pH and shelf stability.
Appellants’ have not related their recitations of the claims to distinguishable limitations over the teachings and fair suggestions of the above cited prior art, as selection of polyols falling within the range of polyols encompassed by the limits of appellants’ claims is sufficiently provided for through the combination of the cited prior art documents.  Further, applicants have not established showings of new or unexpected results attributable to the invention of the claims that are commensurate in scope with the scope of the claims as they currently stand.
Again too, though the declaration evidence pointed to by applicants is noted, particularly for its evidence that previously cited Chen et al.(US 2012/0202904), as well as the instantly cited Chen et al. reference, and discloses polyols having apparent pH values that extend beyond the limits of the instant 
Hereto, it still applies that the challenge to identifying distinction based on limitations as recited and/or based on the current evidence of new or unexpected results of record is further increased due to the fact that William et al. finds its own solution to the compatibility and stability issues of record and the premixes arising from the combination of Williams et al. and Chen et al. might fairly be expected to be stable.            
In that distinction in a patentable sense is maintained to be still not evident based on the recitations and limits of the claims as they currently stand, it is held, reiterated and maintained that rejection has not been overcome based on showings of new or unexpected results for all of the reasons set forth and/or restated, again, above.  Further, in re-statement from the Board’s decision dated 8/3/2020, it is held and maintained that “Manifestly, it is not within the province of the Board to independently review Appellant’s data and ferret out possible evidence of unexpected results. On the contrary, the burden of establishing unexpected results rests squarely upon the party asserting them. In re Klosak, 455 F.2d 1077, 1088 (CCPA 1972).”


As to applicants’ latest remarks on reply, it is held and maintained that the associated apparent pH values would necessarily follow from selection of the polyols provided for through the combination of the prior art as set forth above.  It is held and maintained that their selection does not have to be brought about by the pursuit of selection through apparent pH.  Again it is reiterated that teachings may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods.,Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).[see also MPEP 2144 IV.]. “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) [see also MPEP 2145 II.]. 

As to applicants’ latest remarks on reply, it is held, reiterated and maintained that the combination is sufficient in its guidance towards selections and combinations of polyols having apparent pH values as defined by the claims and placement in premix formulations as defined by the claims.  Additionally, from this fair guidance, in that apparent pH is a characteristic associated with the make-up 
It is held and maintained that In responding to this properly set forth position of obviousness, the current preponderant evidence of record, in its effort to make a showing of new or unexpected results, is at least certainly insufficient in its representation of the range of premix formulations and material proportions encompassed by the limitations of the instant claims.    
It is maintained that the validity of the instant position of obviousness is not predicated upon the Office’s ability to show that Williams et al., taken alone or in combination with the cited Chen et al. reference, identified that there is a correlation between apparent pH and shelf stability.
Appellants’ have not related their recitations of the claims to distinguishable limitations over the teachings and fair suggestions of the above cited prior art, as selection of polyols falling within the range of polyols encompassed by the limits of applicants’ claims is sufficiently provided for through the combination of the cited prior art documents.  Further, applicants have not established showings of new or unexpected results attributable to the invention of the claims that are commensurate in scope with the scope of the claims as they currently stand.
Again, though the declaration evidence pointed to by applicants is noted, particularly for its evidence that previously cited Chen et al.(US 2012/0202904), as well as the instantly cited Chen et al. 
Again in this regard it stands to reiterate that it is held and maintained that the associated apparent pH values would necessarily follow from selection of the polyols provided for through the combination of the prior art as set forth above.  It is held and maintained that their selection does not have to be brought about by the pursuit of selection through apparent pH.  Again it is reiterated that teachings may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods.,Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).[see also MPEP 2144 IV.]. “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) [see also MPEP 2145 II.]. 
It is held and maintained that applicants’ claims as they currently stand, based on the totality of the current preponderant evidence of record, do not distinguish in the patentable sense over what is taught or fairly suggested by the closest prior art of record taken in combination as set forth above, and, based on the current evidence of record, including the showings of the original disclosure and that from declaration evidence of record, a sufficient showing of new or unexpected results commensurate in scope with the scope of the claims as they currently stand has not be set forth so as to negate or overcome the current position of obviousness set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).









/JOHN M COONEY/Primary Examiner, Art Unit 1765